NORTHCUTT, Judge.
Mr. Meyers challenges the trial court’s denial of his motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. He contends and the State concedes that the incarcerative portion of his sentence for the misdemeanor offense of leaving the scene of an accident cannot exceed sixty days. See § 316.061, Fla. Stat. (1993).
We agree. Accordingly, we reduce the sentence on the misdemeanor to sixty days and direct the trial court to credit the difference between his time served for the misdemeanor offense and the corrected sixty-day sentence to the consecutive sentence Mr. Meyers is currently serving for the felony offense of driving under the influence with serious bodily injury.
Reversed and remanded with instructions.
PATTERSON, A.C.J., and ALTENBERND, J„ concur.